 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                               EASTERN DIVISION
11   JOSEPH McDANIELS,             )            Case No. 5:14-cv-02594-VBF (JDE)
                                   )
12               Plaintiff,        )
                                   )            ORDER ACCEPTING FINDINGS
13                v.               )
                                   )            AND RECOMMENDATION OF
14   UNITED STATES OF AMERICA, et ))            UNITED STATES MAGISTRATE
     al.,                          )
                                                JUDGE
15                                 )
                 Defendants.       )
16                                 )
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the records on file,
19   including the operative Second Amend Complaint (Dkt. 19, “SAC”) filed by
20   Plaintiff Joseph McDaniels (“Plaintiff”), the Motion to Dismiss the SAC (Dkt.
21   54, “Motion”) filed by defendants the United States of America (“United
22   States”) and Pablo Prieto (“Prieto”) (collectively, “Defendants”), Plaintiff’s
23   Opposition to the Motion (Dkt. 58), Defendants’ Reply (Dkt. 62), and the
24   Report and Recommendation of the assigned United States Magistrate Judge
25   (Dkt. 75). No party filed any objections to the Report and Recommendation.
26         Therefore, IT IS HEREBY ORDERED that:
27         1.    The Report and Recommendation is approved and accepted;
28         2.    The Motion is GRANTED as to Plaintiff’s Federal Tort Claims
 1             Act (“FTCA”) claim against the United States based upon the
 2             alleged conduct of non-defendant Officer McCormick and as to
 3             the alleged lack of staffing and those claims are dismissed without
 4             leave to amend;
 5        3.   The Motion is GRANTED as to the United States’ request to
 6             strike the SAC’s punitive damage request against it and that
 7             request is stricken as to the United States;
 8        4.   The Motion is DENIED as to the Bivens claim against Prieto and
 9             the FTCA claim against the United States based upon the alleged
10             conduct of non-defendants Agular and Patterson.
11        5.   Subject to the foregoing, Defendants shall answer the SAC within
12             21 days from the date of this Order.
13
14
     Dated: March 5, 2019
15
16                                             ______________________________
                                               VALERIE BAKER FAIRBANK
17                                             United States District Judge
18
19
20
21
22
23
24
25
26
27
28

                                           2
